Heydenfeldt, J.
I think the judgment ought to be affirmed. The •allegata and probata do correspond fully. A joint contract is declared upon, and is sufficiently proved; because the phrase “Hull & Co.” imports more than one person. It is true, that the plaintiff failed to discover the other parties against whom he had declared by fictitious names. This might have been cured by Hull, if he wished to protect himself; but failing to do so, unless a judgment was allowed against him, it would defeat the objects of the statute, which allows unknown parties to be sued by fictitious names, and this is one of the very cases for which the statute was made.
Judgment is affirmed.